                                                          C(FRK U     F
                                                                    ~~ ~~SrRl~r       ~'
                                                                                  ~~tiR T
                                                           ~P,~:
                                                    CFM
                                                    6Y TEL p ~,.    ~              i
                                                .,~„~~      4i~h'i~Tp             ~
                                                                                    ~;,:.




                          UNITED STATES DISTRICT COURT

                         CENTRAI~ DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    Case No.: ~ 9 M~              Oy'(ZS

                    Plaintiff,

         vs.                                 ORDER OF DETENTION AFTER HEARING
                                              (Fed. R. Crim. P. 32.1(a)(6);
                                               18 U.S.C. ~ 3143(a)]
Felipe Cov~zaleS-talvar~Z
                                     '
                                     ~
                    Defendant.
                                      _)




       The defendant having been arrested in this District pursuant to

a    warrant    issued   by   the   United   States    District           Court             for   the
s~~►'"~~h ~13~ 1C~I~Q~~ ~        for alleged violations) of the terms and

conditions of ~/her [probation]              supervised release                   and

       The Court having conducted a detention hearing pursuant                                     to

Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C. § 3143 (a) ,

       The Court finds that:

A.     (~      The defendant has not met hi /her burden of establishing by

       clear and convincing evidence that he/she is not likely to flee

      if released under 18 U.S.C. ~ 3142 (b) or (c) .                     This finding is

       based on V10 ~Yl 6v1/1~   40.1~~ ~s ~ V~ S ~ Ot,~Q~~" 0.,jS C O VIG~'e,1r~
      5-E-~s ~ ~-u~ years



     and or

B.   (V~ The defendant has not met his/her burden of establishing by

     clear and convincing evidence that Yie she is not likely to pose

     a danger to the safety of any other person or the community if

     released under 18 U.S.C. § 3142(b) or (c). This finding is based

     on: ~'eVlq ~1.N C~~i/{~l 11/L0..~ ~l ~~ 'fDyL/ ~ -~,Ir'r~QU1.Q~t./ Cb1~1~W1 ~~Cd
     ~/1Q,W C~1~S v~/~t.~~ aY1 S c.~(~e~r1/13-~.~         ~~~-~.5~2.




     IT THEREFORE IS ORDERED that the defendant be detained pending

the further revocation proceedings.



Dated:   ~~' Zr! ~~ ~
                                                AN ROSENBLUTH
                                              U.S. MAGISTRATE JUDGE
